J-S21011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ROBERT L. LONGO, JR.                       :
                                               :
                       Appellant               :   No. 1591 MDA 2021

            Appeal from the PCRA Order Entered November 8, 2021
      In the Court of Common Pleas of Snyder County Criminal Division at
                        No(s): CP-55-CR-0000404-2016


BEFORE:      DUBOW, J., KUNSELMAN, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                                  FILED JULY 29, 2022

        Appellant, Robert L. Longo, Jr., appeals from the November 8, 2021

Order entered in the Snyder County Court of Common Pleas dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.

§§ 9541-46, as meritless. After careful review, we affirm.

        The facts and procedural history relevant to our disposition are as

follows. On November 28, 2017, a jury convicted Appellant of one count of

Intimidation of a Witness and two counts of Stalking.1

        On February 8, 2018, the trial court sentenced Appellant to concurrent

terms of incarceration of 14 months to 5 years for his Stalking convictions and
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1The victim of Appellant’s crimes was his ex-wife, Alicia Durkin, to whom he
sent threatening letters from prison and, once released, threatening emails
which he signed with the pseudonym “Anthony Falcone.”
J-S21011-22



a consecutive term of incarceration of 16 months to 7 years for his

Intimidation of a Witness conviction.

       Appellant filed a direct appeal from his Judgment of Sentence,

challenging the admission of certain evidence over Appellant’s hearsay and

authentication objections. On December 12, 2018, this Court affirmed, finding

that Appellant had waived his issue on appeal by failing to adequately develop

it in his appellate brief. See Commonwealth v. Longo, 203 A.3d 309 (Pa.

Super. filed Dec. 12, 2018) (unpublished memorandum), appeal denied, 217

A.3d 213 (Pa. 2019).

       On July 5, 2019, Appellant pro se filed a PCRA petition. The PCRA court

appointed Jeana A. Longo, Esquire, to represent Appellant. On September 17,

2019, Appellant filed a counselled amended PCRA petition in which he asserted

that his trial counsel had been ineffective for not objecting to the

Commonwealth’s closing argument,2 for failing to object to venue, and for

waiving Appellant’s claims on appeal by filing a deficient brief. Following a

hearing, on October 24, 2019, the trial court reinstated Appellant’s direct

appeal rights nunc pro tunc.

       Appellant timely filed a notice of appeal nunc pro tunc. In that appeal,

Appellant claimed that he was deprived of his constitutional right to a fair trial

____________________________________________


2 Appellant specifically challenged the Commonwealth’s statement that
“There’s no Anthony Falcone. He had the opportunity to bring that guy here
today, but no, he’s not going to…” Appellant asserted that trial counsel should
have objected to this statement because it “implied to the jury that he had
the burden of proving his innocence.” Petition, 9/17/19, at ¶ 22.

                                           -2-
J-S21011-22



when the Commonwealth implied in its closing argument that Appellant had

the burden of proof and that the trial court erred in admitting as evidence

emails that were not properly authenticated.3 On June 23, 2020, this Court

affirmed Appellant’s judgment of sentence, concluding that Appellant had

waived his claim that the Commonwealth’s statement violated his right to a

fair trial by not lodging a contemporaneous objection to it or seek any curative

instruction and that the trial court did not abuse its discretion in admitting the

emails into evidence. See Commonwealth v. Longo, 2020 WL 3441247 at

*2, *5 (Pa. Super. filed June 23, 2020) (unpublished memorandum), appeal

denied, 240 A.3d 101 (Pa 2020).

        On February 4, 2021, Appellant pro se filed the instant PCRA petition.

The PCRA court appointed Brian W. Ulmer, Esquire, who, on July 26, 2021,

filed an amended PCRA petition. In the amended petition, Appellant claimed

that his trial counsel was ineffective for failing to “preserve multiple objections

to testimony at trial regarding hearsay statements of his father” and that

Attorney Longo was ineffective because she “failed to preserve the issue

through PCRA and appeal.”4 Amended Petition, 7/26/21, at ¶ 17. Appellant

____________________________________________


3   Attorney Longo represented Appellant during this direct appeal.

4 In the petition, Appellant did not specify the contents of the testimony
Appellant alleged was hearsay or which witness offered the alleged hearsay
testimony. However, we glean from the notes of testimony from Appellant’s
November 8, 2021 PCRA hearing that Appellant believed that his counsel
should have objected to Alicia Durkin’s testimony that she had asked
Appellant’s father whether there was anyone in his family named “Anthony”
and Appellant’s father had replied that there was not.

                                           -3-
J-S21011-22



also asserted that Attorney Longo was ineffective because she failed to raise

on direct appeal Appellant’s claim that the Commonwealth improperly implied

in its closing argument that Appellant had the burden of proving his innocence.

Id.

      The PCRA court held a hearing on Appellant’s petition at which

Appellant’s trial counsel, Michael O’Donnell, Esquire, and Attorney Longo

testified.   At the conclusion of the hearing, the PCRA court dismissed

Appellant’s claims as meritless. In particular, the court concluded that neither

attorney was ineffective for not challenging the testimony Appellant claimed

was hearsay because the testimony was not, in fact, hearsay. N.T. PCRA Hr’g,

11/8/21, at 26. The PCRA court also found meritless Appellant’s assertion

that Attorney Longo should have raised on direct appeal the claim that the

Commonwealth improperly implied during its closing argument that Appellant

bore the burden of proof, concluding that the Commonwealth’s statement

constituted “fair commentary on [Appellant’s] own testimony.        It does not

represent a shifting of the burden of proof.” Id. at 27.

      This appeal followed. Appellant complied with the PCRA court’s order to

file a Pa.R.A.P. 1925(b) statement. The PCRA court did not file a Rule 1925(a)

opinion.

      Appellant raises the following issues on appeal:

      1. Did error occur where the [c]ourt denied post-conviction relief,
         despite the fact that first counsel failed to preserve multiple
         objections to testimony at trial regarding hearsay objections of
         [Appellant’s] father and second counsel failed to preserve the
         issue through PCRA and appeal?

                                     -4-
J-S21011-22


      2. Did error occur where the [c]ourt denied post-conviction relief,
         despite the denial of [Appellant’s] constitutional rights when
         the prosecution made improper statements at closing
         argument during trial improperly stating the burden of proof
         and second counsel failed to preserve the issue on appeal?

Appellant’s Brief at 4.

      As an initial matter, we must determine whether Appellant has

sufficiently developed his ineffective assistance of counsel claims for appellate

review.     Appellate briefs “must conform to the requirements of the

Pennsylvania Rules of Appellate Procedure” and this Court may dismiss or

quash an appeal if the defect in the brief is substantial. Commonwealth v.

Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005). See also Pa.R.A.P. 2111-

2119 (discussing required content of appellate briefs and addressing specific

requirements of each subsection of brief on appeal).

      Here, Appellant has included citation to boilerplate case law pertaining

to our standard of review of PCRA court orders and the elements of an

ineffective assistance of counsel claim. He has not, however, provided citation

to any relevant authority regarding hearsay or the denial of constitutional

rights arising from a prosecutor’s closing statement. See Pa.R.A.P. 2119(a)

(requiring, inter alia, discussion and citation or pertinent authorities). See

also Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super. 2007)

(stating that it is an appellant’s duty when briefing issues to present

arguments    that   are   sufficiently   developed   with   pertinent   discussion,

references to the record, and citations to legal authorities). Moreover, with

respect to his claim arising from alleged hearsay testimony, Appellant has


                                         -5-
J-S21011-22



failed to identify who offered the offending testimony and the contents of the

testimony, and has not cited to the place in the notes of testimony from his

trial where this testimony is located as required by Pa.R.A.P. 2119(c). With

respect to his claim that the Commonwealth’s closing statement violated his

constitutional rights, Appellant has similarly failed to include in his Brief the

contents of the statement or citation to the notes of testimony where the

statement occurred. Id.

      Because Appellant’s claims are not adequately developed so as to permit

appellate review, they are waived. See Commonwealth v. Phillips, 141

A.3d 512, 522 (Pa. Super. 2016) (stating that “arguments which are not

appropriately   developed    are   waived.”)   (citation   omitted);   see   also

Commonwealth v. Johnson, 985 A.2d 915, 924 (Pa. 2009) (stating that

“where an appellate brief fails to provide any discussion of a claim with citation

to relevant authority or fails to develop the issue in any other meaningful

fashion capable of review, that claim is waived.”).

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/29/2022




                                      -6-